Citation Nr: 1721011	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  10-29 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease with lumbar spondylosis and dextroscoliosis (low back disability).

2.  Entitlement to a disability rating in excess of 20 percent for right lower extremity sciatic nerve radiculopathy prior to December 10, 2014, and in excess of 40 percent thereafter.

3.  Entitlement to a disability rating in excess of 10 percent for left lower extremity sciatic nerve radiculopathy prior to December 10, 2014, and in excess of 20 percent thereafter.

4.  Entitlement to an effective date earlier than February 8, 2012, for separate compensable ratings for bilateral sciatic nerve radiculopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In February 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

As identified in the September 2014, September 2015, and August 2016 Board decisions, the issues of service connection for a heart condition (claimed as a heart murmur and abnormal EKG), prostate cancer, a bilateral hip condition, and a bilateral knee condition have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).



FINDINGS OF FACT

1.  Throughout the period of the appeal, the Veteran's low back disability has been manifested by pain, flare-ups, and forward flexion limited to, at worst, 35 degrees; there is no evidence his forward flexion has been limited to 30 degrees or less, that he has ankylosis of the spine, or that he has experienced incapacitating episodes requiring bed rest prescribed by a physician.

2.  Resolving all doubt in his favor, beginning April 22, 2009, and prior to December 10, 2014, the Veteran's right lower extremity sciatic nerve radiculopathy has been manifested by incomplete paralysis with moderate symptomatology.

3.  Beginning December 10, 2014, the Veteran's right lower extremity sciatic nerve radiculopathy has been manifested by incomplete paralysis with moderately severe symptomatology.

4.  Resolving all doubt in his favor, beginning April 22, 2009, and prior December 10, 2014, the Veteran's left lower extremity sciatic nerve radiculopathy has been manifested by incomplete paralysis with mild symptomatology.

5.  Beginning December 10, 2014, the Veteran's left lower extremity sciatic nerve radiculopathy has been manifested by incomplete paralysis with moderate symptomatology.

6.  The Veteran filed a claim for an increased rating for his low back disability, which was received on April 22, 2009.

7.  It is not factually ascertainable that the Veteran experienced involvement of the sciatic nerve causing right or left lower extremity radiculopathy during the one year prior to April 22, 2009.




CONCLUSIONS OF LAW

1.  Throughout the period of the appeal, the criteria for a disability rating in excess of 20 percent for a low back disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2016).

2.  Beginning April 22, 2009, and prior to February 8, 2012, the criteria for a 20 percent disability rating for right lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.400(o), 4.124a, Diagnostic Code 8520 (2016).

3.  Beginning February 8, 2012, and prior to December 10, 2014, the criteria for a disability rating in excess of 20 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

4.  Beginning December 10, 2014, the criteria for a disability rating in excess of 40 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

5.  Beginning April 22, 2009, and prior to February 8, 2012, the criteria for a 10 percent disability rating for left lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.400(o), 4.124a, Diagnostic Code 8520 (2016).

6.  Beginning February 8, 2012, and prior to December 10, 2014, the criteria for a disability rating in excess of 10 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

7.  Beginning December 10, 2014, the criteria for a disability rating in excess of 20 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

VA's duty to notify was satisfied by a letter dated May 2009.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, VA treatment records, and identified private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In a January 2009 statement in support of his claim for disability benefits, the Veteran reported "medical history" at the Long Beach VAMC and the Naval Hospital in Long Beach.  However, in a February 2010 statement, the Veteran indicated he never received treatment at either of those facilities.  The evidence reflects the Veteran has only received VA medical treatment from the Sierra Nevada Healthcare System and all those records have been obtained and associated with the evidence of record before the Board.  The Veteran has not indicated he ever applied for Social Security Administration (SSA) disability benefits and a June 2010 inquiry with the SSA reflects there were no records found pertaining to the Veteran.

Moreover, the Veteran has been afforded several adequate VA examinations wherein the examiners took into account the Veteran's statements and treatment records and provided the information necessary to evaluate the severity of his disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran was also afforded the opportunity to testify before the Board in a February 2011 hearing.

The Veteran has not identified any additional, existing evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran.

Procedural History and Compliance with Prior Remands

In a June 2009 rating decision, the RO increased the Veteran's low back disability to 20 percent disabling, effective April 22, 2009, the date VA received the Veteran's claim for an increased evaluation.  The Veteran filed a timely Notice of Disagreement and the 20 percent rating was continued in a June 2010 Statement of the Case.  In, June 2010 the Veteran filed a timely Substantive Appeal and perfected his appeal to the Board.

In January 2012, the Board remanded the Veteran's claim to contact him and request that he submit medical releases to allow the Appeals Management Center (AMC) to obtain his medical records on his behalf, provide him with a new VA examination, and for the RO to consider additional evidence in the first instance.  In a January 2012 letter, the AMC sent the Veteran a letter requesting that he provide them with a medical release form; the Veteran did not respond to that letter and it was not returned as undeliverable.  The Veteran was also afforded a February 2012 VA examination; although the examiner noted that the Veteran's claims file had been reviewed, he or she did not note that a goniometer was used to measure the Veteran's range of motion.  However, given that the Veteran and his representative took issue with the previous examination report because a goniometer was not used, but did not take issue with the February 2012 VA examination report, the Board reasonably finds one was used.  The Veteran's claim was then readjudicated in an April 2012 Supplemental Statement of the Case and returned to the Board.

In a December 2013 decision, the Board denied the Veteran's claim for an increased rating for his low back disability and granted separate evaluations of 20 percent for right sciatic nerve radiculopathy and 10 percent for left sciatic nerve radiculopathy, both effective February 8, 2012, the date of his VA examination.

The Veteran appealed the Board's December 2013 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a June 2014 Order, the Court granted a May 2014 Joint Motion for Remand (JMR), finding there was evidence that the Veteran's low back disability had worsened since his February 8, 2012, VA examination and prior to the December 2013 Board decision.  Specifically, the parties pointed to an April 2012 statement wherein the Veteran indicated that if range of motion testing was performed during a flare-up it would show that he could not move forwards or backwards.  Additionally, in his October 2013 post-remand brief, he argued that his flare-ups "demobilize[d] him."  Therefore, the parties agreed that a remand was warranted for the Board to discuss the evidence that post-dated the February 2012 examination report, suggesting the Veteran's low back disability had worsened, and to determine whether reexamination was necessary.  The parties also agreed that the Board did not adequately explain the effective date for the separate ratings for bilateral sciatic nerve radiculopathy.

In September 2014, the Board remanded the Veteran's claims to afford him a new examination and to obtain an opinion to clarify the earliest time that sciatic nerve radiculopathy manifested.  The Veteran was afforded a new VA examination in December 2014, yet, the examiner failed to provide an opinion as to the earliest time the sciatic nerve radiculopathy manifested.  However, in the instant decision, the Board is affording the Veteran the benefit of the doubt and finding that service connection is warranted for bilateral radiculopathy of the lower extremities throughout the period of the appeal.  Therefore, this is harmless error and to remand the Veteran's claim and delay adjudication even further to obtain an opinion would unnecessarily impose an additional burden on VA with no benefit flowing to him.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In a March 2015 rating decision, the AMC continued the 20 percent rating for the Veteran's right sciatic nerve radiculopathy prior to December 10, 2014, and increased it to 40 percent disabling thereafter.  The AMC also continued the 10 percent rating for the Veteran's left sciatic nerve radiculopathy prior to December 10, 2014, and increased it to 20 percent disabling thereafter.  The Veteran's claims were then readjudicated in a March 2015 Supplemental Statement of the Case, which continued the 20 percent rating for his low back disability as well as the assigned ratings for bilateral sciatic nerve radiculopathy.  

In September 2015, the Board remanded the Veteran's claim to obtain outstanding VA treatment records and associate those records with the evidence before the Board, to provide the Veteran with a medical authorization to allow the AMC to request private treatment records on his behalf, to provide him with a new VA examination, and to readjudicate his claims in a Supplemental Statement of the Case.  The Veteran's outstanding VA treatment records were obtained and associated with the evidence before the Board.  In October 2015 and February 2016, the AMC sent the Veteran letters requesting that he complete medical authorizations to allow VA to assist him with obtaining his private medical records.  In March 2016, the Veteran responded that he had submitted all evidence in support of his claims.  The Veteran was afforded March 2016 VA examinations and his case was readjudicated in an April 2016 Supplemental Statement of the Case.

In August 2016, the Veteran's claim was once again remanded by the Board to obtain outstanding VA treatment records and to provide the Veteran with a new VA examination.  Specifically, the Board determined that a new examination was required to comply with the decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board also directed the examiner to provide an opinion estimating the additional loss of range of motion or to describe the loss of functioning during flare-ups of the back.  The Veteran was afforded an August 2016 VA examination.  Although the examiner did not complete the identified Correia testing, as explained more fully below, the Board has considered the applicability of the principles set forth in this case and finds no basis for remanding for a new examination.  The examiner was unable to provide an opinion regarding the Veteran's impairment during flare-ups without resorting to speculation, which was adequately explained by the examiner with sufficient rationale.  See Jones v. Shinseki, 23 Vet. App. 382, 390-91 (2010).  The examiner did all that he or she could do to become informed about the case and adequately explained why the requested opinion could not be provided; it would be inappropriate for VA to demand a conclusive opinion in this case.  Id.  The Veteran's outstanding VA treatment records were obtained and his claims were readjudicated in a September 2016 Supplemental Statement of the Case.

Based on the foregoing, the Board finds that there has been substantial compliance with its previous remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

Spine Disabilities

All service-connected spine disabilities are rated pursuant to The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the spinal disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Under the General Rating Formula, a thoracolumbar spine disability is assigned a 20 percent disability rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula.  A 40 percent disability rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is assigned if there is unfavorable ankylosis of the entire spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, General Rating Formula at Note (2).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation, and the normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.

Objective evidence of neurologic abnormalities of the spine are rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula at Note (1).

Under the Incapacitating Episodes Rating Formula, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  38 C.F.R. § 4.71a, Incapacitating Episodes Rating Formula.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months, and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past twelve months.  Id.  For purposes of evaluation under this rating formula, an "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that require bed rest as prescribed by a physician and treatment by a physician.  Id. at Note (1).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Sciatic Nerve

Under the rating criteria for paralysis of the sciatic nerve disability, ratings of 10 percent, 20 percent, and 40 percent are assignable for incomplete paralysis which is mild, moderate, or moderately severe in degree, respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  Id.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.

Words such as "mild," "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2016).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2016).

Effective Dates

Generally, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If, however, it is "factually ascertainable" that an increase in disability had occurred within the one year immediately preceding the date of receipt of the claim, then the Veteran can receive this earlier effective date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  If the increase occurred after the date of claim, the effective date is the date of increase.  Id.

Factual Background & Analysis

A December 2004 private treatment record from Dr. H. C. reflects the Veteran complained of bilateral numbness of the feet for the past year and frequent urination for the past five months.  In March 2009, the Veteran sought treatment for back pain and an April 2009 x-ray of the lumbar spine revealed degenerative disc changes with minimal lumbar spondylosis seen.

In April 2009, the Veteran initiated an increased rating claim and stated he felt his lumbar spine disability had worsened.  In a May 2009 statement from the Veteran, he indicated his back hurt more and that pain pills did not alleviate pain; sometimes he experienced stiffness and aching.  He stated he had difficulty in the morning, it took him longer to get out of bed, and that he had trouble getting dressed.  He reported it hurt to bend over and that he had trouble straightening his back when he bent over.  He indicated that when the injury first occurred that he began urinating a lot and that a physician told him this could possibly be due to his back injury. 

An April 2009 statement from the Veteran's private chiropractor, Dr. R. S., reflects that radiographic findings revealed mild disc degeneration at L4/L5 and L5/S1 with associated osteophytosis on the anterior aspect of the vertebra throughout the lumbar spine with the top of the iliac crests uneven bilaterally, lower on the right, which led to severe right curvature in the lumbar spine.  Dr. R. S. indicated the Veteran's condition would worsen without proper treatment and that rehabilitation of the lumbar spine to maintain as much strength and function as possible would be the best and most logical first step.  An April 2009 treatment note reflects the Veteran complained of constant, sharp, severe low back pain radiating to his bilateral hips and that the pain interfered with his work, sleep, and personal activities.  Dr. R. S. noted range of motion was markedly reduced with pain but did not provide measurements of range of motion testing.

At a May 2009 VA examination, the Veteran reported increasing constant pain with increased frequency, duration, and intensity of flare of pain.  He indicated he experienced constant moderate pain that radiated to his posterior trunk as well as his legs; it affected his ability to walk less than 1/8 of a mile before flare-ups occurred.  He also indicated his back affected his sleep and reported flare-ups of pain that were severe about four days a week, lasting one day to two weeks.  On examination, forward flexion was to 80 degrees and straight leg tests and motor and sensory examinations were normal bilaterally.  There was no evidence of ankylosis.  The examiner diagnosed lumbar spondylosis and lumbar degenerative disc disease with subjective, but not objective, evidence of radiculopathy.

A September 2009 statement from P. P., M.D. reflects the Veteran's service-connected back has aggravated his bilateral hips and knees and that these conditions have interfered with the Veteran's employment.  On examination, forward flexion of the lumbar spine was to 40 degrees.

At a May 2010 VA examination, the Veteran reported constant lumbosacral pain self-rated as a 7/10, which was aggravated by doing any heavy chores and by lying down.  He acknowledged pain radiating to his bilateral hips and indicated lumbar pain occasionally made it difficult for him to walk.  He denied physician prescribed bed rest in the past year.  He acknowledged flare-ups occurring every two to three weeks which occasionally incapacitated him and he indicated he used a back brace.  On examination, forward flexion was to 60 degrees, with pain beginning at 25 degrees; there was no additional loss of range of motion due to pain or fatigue following repetitive motion.  Straight leg raise was negative bilaterally, motor and sensory examinations were normal, and there was no ankylosis.  The examiner diagnosed lumbar spondylosis and lumbar degenerative disc disease.

At his February 2011 hearing before the Board, the Veteran indicated he was only being treated for his low back disability through the VA Medical Center (VAMC) in Columbia, South Carolina and that he was receiving treatment for his back approximately every three weeks.  Prior to that, he was receiving treatment with a private physician approximately every three months, who informed him that his condition had worsened.  He testified that he wore a back brace almost all of the time and that he felt his disability had worsened because he experienced increased pain.  He stated as soon as he begins bending forward that his back would start hurting and that he experiences pain with bending five inches.  He described his back pain as severe at times with radiating pain to his legs and burning, tingling, and numbness in his feet and toes.  He testified that within 30 minutes of standing or walking his pain begins to increase.  He also testified that his back disability interferes with his employment and that he wears a back brace "70 to 80 percent" of the time, which helps him work.  He also indicated that he had an appointment with the pain clinic later that day and that his physician has spoken to him about having surgery.  The Veteran's representative testified that the March 2010 VA examination report was flawed because testing performed at the examination was not done correctly.  He reported difficulty with his back to the point it prevented him from going to work and acknowledged an occasion where he was unable to turn a certain way and experienced pain for two to three weeks.  The Veteran testified that he felt he had a slipped disc, which he was concerned about and that an x-ray revealed his spine was "real crooked."

At February 8, 2012, VA examination, the Veteran denied flare-ups.  On examination, forward flexion was to 50 degrees, with pain at 0 degrees; there was no additional limitation in range of motion following repetitive use testing.  Sensation to light touch was decreased in the right lower extremity and foot and normal in the left lower extremity and foot.  Straight leg testing was positive bilaterally with involvement of the sciatic nerve bilaterally.  The Veteran's radiculopathy was moderate on the right and mild on the left.  There were no other neurological abnormalities found and there was no evidence of ankylosis.  The Veteran acknowledged using a back brace regularly and a cane occasionally.  The examiner diagnosed degenerative disc disease of the lumbar spine.  The examiner noted the Veteran had IVDS with at least two weeks but less than four weeks of incapacitating episodes in the past twelve months; but there was no evidence that this was doctor prescribed.  The Veteran indicated his spine condition impacted his ability to work by limiting his ability to lift.

At a December 10, 2014, VA examination, the Veteran reported ongoing back pain, which was worse with activity and indicated bending, stooping, and twisting of the lumbar spine were particularly uncomfortable.  He also acknowledged chronic bilateral radiating pain down his legs, worse on the right.  The Veteran stated flare-ups caused functional impairment resulting in his inability to do heavy lifting.  Back pain was markedly increased with bending, stooping, and prolonged sitting or standing.  On examination, forward flexion was to 65 degrees; on repetitive use testing, forward flexion was to 60 degrees.  There was no evidence of ankylosis.  The Veteran reported flare-ups of his low back occurring every two to three weeks lasting one day.  He stated that when he hurt his back in service, he urinated more frequently and that he continued to experience urinary frequency.  He also reported bowel incontinence on one occasion.  The examiner was unable to determine without speculating whether pain, weakness, fatigability, or incoordination significantly limited functional ability with flare-ups, because the Veteran was not having an active flare-up at that time.  However, given that the Veteran's range of motion was limited by five degrees in every direction on repetitive use testing, the examiner opined that the same would result with repeated use over time or during flare-ups.  The Veteran used a back brace occasionally.  He indicated he experienced flare-ups of sciatic nerve pain every two to three weeks on the left side and every one and a half weeks on the right.  Straight leg testing was negative bilaterally.  The examiner determined there was involvement of the sciatic nerve bilaterally and characterized the Veteran's radiculopathy as moderate on the left and moderately severe on the right.

At a March 18, 2016, VA examination, the Veteran reported difficulty with prolonged standing, bending, and lifting.  He indicated his back pain was present almost all the time and denied a history of back surgery or infections.  He stated he had numbness, constant pain, and muscle weakness in both legs, worse on the right.  On examination, forward flexion was to 35 degrees and was not further limited on repetitive use testing.  The examiner found that pain caused functional loss with repetitive motion and during flare-ups and that it was not possible without resorting to mere speculation to estimate either loss of range of motion or describe loss of function because there was no conceptual or empirical basis for making such a determination without directly observing function under those conditions.  Straight leg tests were positive bilaterally with bilateral involvement of the sciatic nerve and the examiner determined the Veteran's left lower extremity radiculopathy was mild and his right lower extremity radiculopathy was moderate. 

At an August 2016 VA examination, the Veteran stated his back and bilateral leg pain had become worse since his last examination, with his right leg pain continuing to be worse than the left.  He complained of constant bilateral leg and back pain, radiating pain going down to his feet with constant numbness and weakness in both legs and constant numbness in his feet.  He acknowledged difficulty with bending, lifting, carrying, and prolonged standing and felt his back and leg pain were aggravated by riding a lawn mower and carrying a heavy pack for spraying lawns.  On examination, forward flexion was limited to 45 degrees and there was no additional loss of function or range of motion after three repetitions.  The examiner was unable to determine without resorting to speculation any additional loss of range of motion with repeated use over time or during flare-ups because there was no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  Straight leg testing was positive on the right and negative on the left and the examiner determined the Veteran experienced involvement of the sciatic nerve bilaterally with mild radiculopathy on the left and moderate radiculopathy on the right.

The Board has thoroughly reviewed all of the evidence of record, with an emphasis on the medical evidence pertinent to the claim on appeal.  Although all the evidence of record has been thoroughly reviewed, the Board is not required to discuss each piece of evidence in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis herein will focus on what the evidence shows, or fails to show, with respect to the Veteran's claims.

Initially, the Board notes that rating the Veteran's low back disability under the Incapacitating Episodes Rating Formula is not appropriate at any time during the period on appeal because there is no evidence that the Veteran has experienced incapacitating episodes with bed rest prescribed by a physician.  See 38 C.F.R. § 4.71a.  Although he reported periods of bed rest at his December 2014 VA examination, there is no corroborating medical evidence that any period of bed rest was ever physician prescribed, which is required under VA regulation to receive a rating under the Incapacitating Episodes Rating Formula.  See id.  Accordingly, the Board will analyze the evidence and determine whether higher disability ratings are warranted under the General Rating Formula.  38 C.F.R. § 4.71a.

Following a thorough review of the evidence, the Board finds that a disability rating in excess of 20 percent for the Veteran's low back disability is not warranted.  The evidence of record does not demonstrate that the Veteran's forward flexion has ever been limited to 30 degrees or less prior that he has ever had favorable or unfavorable ankylosis of the thoracolumbar spine.  See 38 C.F.R. § 4.71a, General Rating Formula.  In reaching its decisions, the Board has considered whether manifestations of the Veteran's low back disability have resulted in a level of functional loss greater than that already contemplated by the currently assigned 20 percent disability rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 202-06 (holding that evaluation of musculoskeletal disabilities rated on the basis of limitation of motion requires consideration of functional loss due to pain).  Although the Veteran has reported painful motion, and examiners have witnessed painful motion, there is no objective medical evidence that range of motion has been further limited due to pain, fatigue, weakness, lack of endurance, or incoordination such that a rating in excess of 20 percent would be warranted.  Id.; see also Mitchell, 25 Vet. App. at 33 (2011) (holding that pain alone does not constitute a functional loss under VA regulations that evaluate disability based on limitation of range of motion).  In making this determination, the Board has also taken into consideration any additional functional limitation due to flare-ups or repeated use over time.

Notably, the December 2014 examiner was unable to determine without speculating whether pain, weakness, fatigability, or incoordination significantly limited functional ability with flare-ups because the Veteran was not having an active flare-up at that time.  However, given that the Veteran's range of motion was limited by five degrees in every direction on repetitive use testing, the examiner opined that the same would result with repeated use over time or during flare-ups.  The Board recognizes that the examiner who performed the March 2016 and August 2016 examinations was unable to provide an opinion regarding any additional limitation in functional ability in terms of estimating degrees in range of motion without resorting to speculation.  The examiner's rationale was that there was no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  The Board finds it would be inappropriate for VA to demand a conclusive opinion from a physician whose evaluation of the procurable and assembled information prevents the rendering of such opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  When an examiner has done all that reasonably should be done to become informed about a case, and the inability to render a requested opinion is adequately explained by the examiner or otherwise apparent in the Board's review of evidence, there is nothing further to be obtained from that examiner.  Id. at 391.  In this regard, the Board has afforded the Veteran the benefit of the doubt and applied the December 2014 VA examiner's logic to all of his VA examinations; however, doing so does not result in a disability rating in excess of 20 percent at any point throughout the period on appeal.


At his May 2009, March 2010, February 2012, March 2016, and August 2016 VA examinations, the Veteran's range of motion of the lumbar spine was not further limited following repetitive use; therefore, applying the December 2014 examiner's reasoning and logic for determining additional functional loss due to flare-ups or repeated use over time does not result in higher disability ratings for the Veteran.  Although he experienced decreased range of motion at the December 2014 examination on repetitive use testing, and the examiner opined that this would be equivalent to the functional loss due to flare-ups or repeated use over time, the additional limitation of motion does not provide a basis for a higher rating.  There must be a basis in fact for an assigned rating, and the Board is precluded from speculating as to any additional functional impairment.  38 C.F.R. § 3.102 (2016).  Accordingly, higher disability ratings are not warranted based on functional impairment.  See Thompson v. McDonald, 815 F.3d 781, 786 (Fed. Cir. 2016) (holding that the provision describing functional loss due to disability of the musculoskeletal system does not supersede requirements for a higher rating specified in the Rating Schedule).

Turning to the Veteran's claim for separate increased ratings for bilateral sciatic nerve radiculopathy, the Board finds that prior to December 10, 2014, disability ratings in excess of 20 percent for moderate right lower extremity radiculopathy and in excess of 10 percent for mild left lower extremity radiculopathy are not warranted.  At his May 2009 VA examination, straight leg tests were negative bilaterally and motor testing was normal with symmetrical bulk and tone.  Deep tendon reflex and sensory examinations were intact and the Veteran's gait was antalgic.  At his May 2010 VA examination, the Veteran reported pain radiating from his back to his bilateral hips and indicated that lumbar pain occasionally made it difficult to walk.  On examination, straight leg tests were negative bilaterally and reflexes were normal and symmetric throughout the lower extremities.  Motor and sensory examinations were normal and gait was normal.  At his February 2012 VA examination, the Veteran reported moderate constant pain, paresthesias and/or dysesthesias, and numbness in the right lower extremity and mild constant pain, paresthesias and/or dysesthesias, and numbness in the left lower extremity.  Muscle strength testing was slightly decreased and there was no evidence of muscle atrophy.  Knee reflexes were normal and ankle reflexes were hypoactive; sensory examination of the lower leg/ankle and foot/toes was decreased on the right and normal on the left.  Straight leg tests were positive bilaterally.  Based on the foregoing testing, the examiners' findings, and the Veteran's lay statements, the Board finds that prior to December 10, 2014, the Veteran's right sciatic nerve radiculopathy was no more than moderate, warranting a 20 percent rating, and that his left sciatic nerve radiculopathy was no more than mild, warranting a 10 percent rating.

With regard to the Veteran's claims for earlier effective dates for bilateral sciatic nerve radiculopathy, the Board recognizes that the Veteran complained of radiculopathy symptoms at times prior to February 8, 2012, the date that bilateral sciatic nerve radiculopathy was first diagnosed on examination.  There is no medical evidence of a diagnosis prior to that date.  However, affording the Veteran the benefit of the doubt, the Board finds that the assigned 20 percent rating for right lower extremity radiculopathy and the 10 percent rating for left lower extremity radiculopathy should date back to April 22, 2009, the date the Veteran filed his increased rating claim.  An earlier effective date is not warranted because it is not "factually ascertainable" based on the evidence of record that the Veteran actually had involvement of the sciatic nerve causing bilateral radiculopathy within the one year prior to the date VA received his claim.  38 C.F.R. § 3.400(o) (2016).  While the Veteran is competent to report symptoms he experiences, he has not shown he is competent to provide an opinion on a complex medical question such as when his radiculopathy was first manifested by sciatic nerve involvement.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  There is no basis in the record for assigning an effective date prior to the date the Veteran's claim was received.

Beginning December 10, 2014, the Board concludes that disability ratings in excess of 40 percent for moderately severe right lower extremity radiculopathy and in excess of 20 percent moderate left lower extremity radiculopathy are not warranted.  The Board has made these determinations by considering the testing performed at the examinations, the examiners' findings, and the Veteran's statements.  At the December 10, 2014, VA examination, the Veteran described symptoms of constant moderate pain bilaterally, severe intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness.  The Veteran indicated his sciatic nerve condition affected his ability to work and that he took frequent breaks when his symptoms increased.  The Veteran reported that his everyday level of discomfort in his right lower extremity was approximately an 8/10, with flare-ups at a 10/10 intensity.  The lower extremity was rated as a 4-5/10 daily and up to a 7/10 during a flare-up.  Sensation, reflex, and muscle strength testing were all normal bilaterally, straight leg raise tests were negative bilaterally, and there was no evidence of muscle atrophy.  At his March 2016 VA examination, the Veteran reported mild constant pain bilaterally; moderate intermittent pain, paresthesias and/or dysesthesias, and numbness in his right lower extremity, and mild intermittent pain, paresthesias and/or dysesthesias, and numbness in his left lower extremity.  Muscle strength testing was normal bilaterally and there was no evidence of muscle atrophy.  Sensory examination was normal bilaterally and the Veteran's gait was normal.  Deep tendon reflexes were normal in the knees and absent in the ankles.  The examiner determined the Veteran experienced moderate right lower extremity radiculopathy and mild left lower extremity radiculopathy.  At his August 2016 VA examination, the Veteran reported his bilateral leg pain had increased in severity since he was last evaluated in March 2016.  Sensory examination was decreased bilaterally in the thigh/knee, lower leg/ankle, and feet/toes; it was normal bilaterally in the upper anterior thigh.  Straight leg testing was positive on the right and negative on the left.  Deep tendon reflexes were normal in the knees and hypoactive in the ankles; muscle strength testing was normal bilaterally and there was no evidence of muscle atrophy.  

The Board also notes that there is no competent evidence of record that the Veteran has any additional neurological impairments due to his service-connected low back disability.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  Although the Veteran has indicated he believes he has increased urinary frequency and urinary incontinence due to his back and that he has had bowel incontinence on one occasion, there is no objective medical evidence that he has any neurological impairment due to his low back disability causing these claimed symptoms.  Additionally, as a lay person, the Veteran is not competent to make such a determination.  See 38 C.F.R. § 3.159.  Moreover, the Veteran's report that a private physician told him his urinary incontinence may be due to his back disability is not competent medical evidence.  See Robinette v. Brown, 8 Vet.App. 69, 77 (1995) (holding that a layman's account of what a physician purportedly said is too attenuated and inherently unreliable to constitute medical evidence).  

The Board is aware of the recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016) from the Court of Appeals for Veterans Claims (Court), and in reaching the above decision, the Board has considered the applicability of the principles set forth in this case and finds no basis for remanding for a new examination.

The Correia case involved a claim for an increased rating for knee disorders, as opposed to the current case which involves a spine disorder.  In this case, the Court provided a precedential interpretation of the final sentence of 38 C.F.R. § 4.59, which reads: "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Specifically, the Court held "that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Correia, 28 Vet. App. at 168.  The Court also stated that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id. at 169-70.

The Court provided two qualifications to this requirement.  First, the Court "trust[ed] that its decision today will be taken as requiring the range of motion testing listed in the final sentence of § 4.59 in every case in which those tests can be conducted."  Correia, 28 Vet. App. at 168, n.7.  The Court specifically found that it was not competent to determine "whether upper extremities are or can be weight-bearing," though it did find that knees were "undoubtedly weight-bearing."  Id.  In a later footnote, the Court "le[ft] it to medical professionals to determine whether the listed range of motion testing can be performed on the joints at issue in a particular case."  Id. at 170, n.8.  Second, the Court indicated that range of motion testing of the opposite joint does not apply "for joints that do not have an opposite or whose opposite is also damaged."  Id.  While the Court did not define "damaged" for these purposes, they noted that both of the appellant's knees were "damaged."  Id. at 170 n.9.  The record shows that the appellant in Correia had knee diagnoses that included both traumatic arthritis and degenerative joint disease.

The Court in Correia held, in essence, that to be adequate, an examination of a joint must include range of motion testing of the joint in the following areas: active motion, passive motion, weight-bearing, and nonweight-bearing.  The Board initially notes, however, that the Correia case is less applicable in the case of a spine disability than in a knee disability.  First, there can clearly not be an opposite undamaged joint in the case of a spine disability as there can be in a knee disability.  Second, the Board notes that the examination reports of record document the range of motion of the spine in all directions and, where applicable, the specific point at which painful motion begins.  Although the examination reports in this case did not specify whether the examinations were performed with active motion or passive motion, or with weight-bearing or nonweight-bearing, the Board finds that this is inconsequential under the facts of this case.  The Board takes notice that at VA examinations, the testing of the range of motion of the spine is generally done by assessing active motion rather than passive motion.  The "active" motion is tested by having a veteran stand and attempt to lean forward to test flexion, lean backward to test extension, lean sideways to test lateral flexion, and twist the upper torso at the waist to test lateral rotation.  This standing testing is considered to be testing on weight-bearing as a veteran must support the weight of his body while undergoing such testing.

Although it may possible to test passive motion without weight-bearing by having a veteran lie down on a table and have the examiner move the spine by bending a veteran's body, such testing would be awkward and would not reveal useful information.  In this regard, active range of motion testing produces range of motion test result figures which are more restricted than the results produced by passive range of motion testing in which the physician forces the joint through its motions.  Similarly, testing on weight-bearing would generally produce more restrictive results than testing done without weight-bearing.  Therefore, in the case at hand, there is no prejudice to the Veteran in relying on the VA examinations that involved active range of motion testing on weight-bearing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.

The Board has also considered whether the Veteran's low back disability with bilateral sciatic nerve radiculopathy presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of a claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).

As discussed above, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell, 25 Vet. App. at 37 (2011).  Here, the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher or separate ratings for more severe symptoms.  Although the Board has reported disturbed sleep due to his back disability, which is not contemplated by the rating criteria, there is no evidence that the Veteran's lumbar spine disability with bilateral sciatic nerve radiculopathy presents other indicia of an exceptional or unusual disability picture, such as marked inference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Accordingly, referral for extraschedular consideration is not warranted.

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  However, in the instant case, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

Consideration has also been given to the Veteran's lay statements with regard to his claim and the Board finds that his statements regarding the symptoms he experiences are competent evidence because this requires only personal knowledge.  See 38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Veteran's statements are not competent evidence to identify a specific level of disability and relate it to the appropriate diagnostic codes as this requires specialized education, training or experience.  See 38 C.F.R. § 3.159(a).

Although the Veteran has described functional impairment and limitations due to his low back disability, he has not claimed to be unemployable.  At his May 2009 VA examination, the Veteran reported he worked for the city public works department and that his back disability interfered with his concentration and mobility, limited his lifting, and slowed him down.  At his May 2010 VA examination, the Veteran indicated that his usual occupation as a foreman for the city was not significantly affected.  At his February 2012 VA examination, the Veteran stated his back disability resulted in difficulty with chores but he did not report any occupational difficulty.  At his December 2014 VA examination, the Veteran indicated he was unable to do any heavy lifting at work and that he moved more slowly and could not bend his spine as well as he would like to.  When his back pain was severe, he was unable to go to work and his sciatica condition caused him to take frequent breaks when his symptoms increased.  At his March 2016 VA examination, the Veteran reported pain was aggravated by working in lawn maintenance, but acknowledged that he continued to work full-time and occasionally took vacation days when his back was bothering him but that "most of the time [he] just deal[t] with it."  At an August 2016 VA examination, the Veteran indicated he continued to work in law maintenance even though he was in severe pain every day.

The Board notes that a less than total disability rating in itself is recognition that occupational capabilities are impaired.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  See 38 C.F.R. §§ 4.1, 4.15 (2016).  While the Veteran has indicated he has difficulty working, he has not claimed to be unemployable due to his low back disability with bilateral sciatic nerve radiculopathy and continues to work full-time.  Therefore, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In reaching the above conclusions, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against higher disability ratings than those assigned or continued herein, it is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Throughout the period of the appeal, a disability rating in excess of 20 percent for a low back disability is denied.

Beginning April 22, 2009, and prior to February 8, 2012, a 20 percent disability rating, but no higher, for right lower extremity radiculopathy is granted, subject to the laws and regulations governing the payment of monetary benefits.

Beginning February 8, 2012, and prior to December 10, 2014, a disability rating in excess of 20 percent for right lower extremity radiculopathy is denied.

Beginning December 10, 2014, a disability rating in excess of 40 percent for right lower extremity radiculopathy is denied.

Beginning April 22, 2009, and prior to February 8, 2012, a 10 percent disability rating, but no higher, for left lower extremity radiculopathy is granted, subject to the laws and regulations governing the payment of monetary benefits.

Beginning February 8, 2012, and prior to December 10, 2014, a disability rating in excess of 10 percent for left lower extremity radiculopathy is denied.


	(CONTINUED ON NEXT PAGE)




Beginning December 10, 2014, a disability rating in excess of 20 percent for left lower extremity radiculopathy is denied.





____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


